DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language Such claim limitation(s) is/are:
“imaging unit” “image recognition unit” “abnormality determination unit” “notifying unit” of independent claim 1 and corresponding claims 2-4 depending therefrom.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 5 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claim 5 is drawn to a “program” that is a product that does not have a physical or tangible form, such as information (often referred to as "data per se") or a computer program per se (often referred to as "software per se") when claimed as a product without any structural recitations. Examiner suggests amending the claim to embody the program on a tangle type 
“As the courts' definitions of machines, manufactures and compositions of matter indicate, a product must have a physical or tangible form in order to fall within one of these statutory categories. Digitech, 758 F.3d at 1348, 111 USPQ2d at 1719. Thus, the Federal Circuit has held that a product claim to an intangible collection of information, even if created by human effort, does not fall within any statutory category. Digitech, 758 F.3d at 1350, 111 USPQ2d at 1720 (claimed "device profile" comprising two sets of data did not meet any of the categories because it was neither a process nor a tangible product). Similarly, software expressed as code or a set of instructions detached from any medium is an idea without physical embodiment. See Microsoft Corp. v. AT&T Corp., 550 U.S. 437, 449, 82 USPQ2d 1400, 1407 (2007); see also Benson, 409 U.S. 67, 175 USPQ2d 675 (An "idea" is not patent eligible). Thus, a product claim to a software program that does not also contain at least one structural limitation (such as a "means plus function" limitation) has no physical or tangible form, and thus does not fall within any statutory category. Another example of an intangible product that does not fall within a statutory category is a paradigm or business model for a marketing company. In re Ferguson, 558 F.3d 1359, 1364, 90 USPQ2d 1035, 1039-40 (Fed. Cir. 2009). “

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 3-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aharony et al (US 2016/0046290).

With respect to Claim 1 and 5: An abnormality determination device comprising: [Aharony (Fig 1, Fig 5B, and para 0039-0040) has disclosed a video camera and computing device having software (para 0044) and processor for performing the disclosed method.]
an imaging unit configured to capture a moving image; [Aharony, para 0039-0040, 0049, 0087, and 0006-0007, capturing image sequences having a frame rate (para 0068).]
an image recognition unit [Aharony (Fig 1) para 0039-0040 & 0044 – processors, memory, and software performing said method.] configured to extract, from the moving image, a plurality of still [Aharony: Plural images, para 0108 that are consecution to detect and track object.] images that continues with time and identify an object that moves or changes with reference to the plurality of still images; [Aharony: Captures images of objects in FOV of vehicle (para 0074, 0092, 0106-0107) that said image capture devices are mounted to (para 0087).  Motion includes positional and velocity information of said objects (para 0109-0110, 0113). Objects including vehicles (para 0092, 0099-0100) based on image motion between successive image frames (para 0092, 0101-0102 and 0123-0124 – determination of motion, speed, and path of nearby vehicle relative to present vehicle or of said nearby vehicle relative to another nearby vehicle).]
an abnormality determination unit configured to determine whether an abnormal condition is satisfied on a basis of an operation mode of the identified object; and [Motion analysis (para 0109-0110 and 0113-0114) of nearby vehicles relative to the current vehicle or other nearby vehicles such that motion analysis is performed (para 0102) for a detected nearby vehicle or a nearby vehicle and another nearby vehicle. Based on motion analysis of said vehicles (present vehicle and nearby vehicle(s) relative to the present vehicle and each other) an event is detected and triggers at least a navigational response of the present vehicle (para 0102 and 0128-0129). Wherein operation mode is the path of the detected vehicle(s).]
a notifying unit configured to notify an external device of occurrence of abnormality when the abnormal condition is satisfied. [Aharony (para 0046-0047) display device for providing information to the user, such as warmings (para 0084) based on the analysis of the data.]

With respect to Claim 3: The abnormality determination device according to claim 1, wherein
the abnormal condition is a condition for defining dangerous driving by an automobile, [Motion analysis (para 0109-0110 and 0113-0114) of nearby vehicles relative to the current vehicle or other nearby vehicles such that motion analysis is performed (para 0102) for a detected nearby vehicle or a nearby vehicle and another nearby vehicle. Based on motion analysis of said vehicles (present vehicle and nearby vehicle(s) relative to the present vehicle and each other) an event is detected and triggers at least a navigational response of the present vehicle (para 0102 and 0128-0129). Wherein operation mode is the path of the detected vehicle(s). The path including lane change prediction, sharp road curves, and unavoidable collision (para 0038) that is at least a “dangerous driving” condition of a vehicle or other object.]
the image recognition unit identifies an automobile as the object with reference to the plurality of still images, the abnormality determination unit determines whether an operation mode of the automobile included in the moving image satisfies the abnormal condition, and the notifying unit sends a control signal to the automobile when the abnormal condition is satisfied. [Aharony (para 0038, 0109-0110) the control signal or other preparation control type signals including braking are received when an unavoidable collision is detected with respect to a moving object (para 0109-0110 – motion analysis and detection of vehicles). Motion analysis including vehicle paths (para 0113-0114 and 0128-0129).]

With respect to Claim 4: The abnormality determination device according to claim 3, wherein
the abnormality determination unit determines whether the abnormal condition is satisfied on a basis of a change in a positional relationship between a first object corresponding to a first automobile and a second object corresponding to a second automobile.  [Motion analysis (para 0109-0110 and 0113-0114) of nearby vehicles relative to the current vehicle or other nearby vehicles such that motion analysis is performed (para 0102) for a detected nearby vehicle or a nearby vehicle and another nearby vehicle. Based on motion analysis of said vehicles (present vehicle and nearby vehicle(s) relative to the present vehicle and each other) an event is detected and triggers at least a navigational response of the present vehicle (para 0102 and 0128-0129). Wherein operation mode is the path of the detected vehicle(s).]

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Aharony et al (US 2016/0046290) as applied to claim 1, in view of Hou (US 2019/0375420).
	
With respect to Claim 2: The abnormality determination device according to claim 1, wherein
the abnormality determination unit determines whether the abnormal condition [Aharony has disclosed determining whether an abnormal condition that is a vehicle having a path is in an operation mode that is corresponding vehicle path (see discussion of claim 1 and para 0038, 0102, 0109-0110, 0128-0129) makes it necessary to initiate navigation control of the present vehicle.  Aharony has not further disclosed the supervised learning of the abnormal conditions of the moving object that such that an operating mode (vehicle path of Aharony) is detected.] is satisfied by inputting an operation mode of an object included in the captured moving image to an abnormality determination model that has performed supervised learning with a moving image when the abnormal condition is satisfied used as teacher data. [Hou (para 0027-0029 and 0039-0040, pre-labeled video sequences) has disclosed the machine learning by the supervised method of supplying video sequences having known conditions and outcomes, such that the vehicle learns to predict when abnormal condition of a vehicle is operating such as zig zag driving, brake slamming and other motion based vehicle object type determination so that the image processing system can predict dangerous operation of the detected object vehicles (para 0028-0029).]  Hou and Aharony are analogous are of motion video processing of vehicle mounted imaging devices to determine motion conditions of vehicular objects and to inform and or cause navigation of the vehicle in response to determined conditions/”operation modes”.  It would have been obvious to one ordinary skill in the art at the time of the invention to modify the determination of vehicle safety in relation to other vehicles on the road using video image processing as disclosed by Aharony by using a learned prediction model to ascertain conditions/”operating modes’ of objects and/or vehicles requiring control or notification type responses to said vehicle and/or said user.  The motivation to combine would have been to increase the safety of operating a motor vehicle using learned dangerous road and object information as disclosed by Hou in a related system of Aharony to produce the predictable result of determining and avoiding dangerous situations based on predicted outcomes as determine by the machine learning system of Hou. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to at least try to combine the teachings of Hou and Aharony to achieve the above claimed invention]









Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Albertson et al (US 2008/0169914) has disclosed an image processing based vehicle motion analysis to determine unsafe operation of the motor vehicle based on learned behavior (Fig 7). 
Ansari (US 2016/0357188) has disclosed an image and downloadable 3D map information based processing system to assist in determination of navigation of the vehicle as well as assist the user with additional driving information (abstract, para 0243, 0244, 0247-0248).
Clark (US 2015/0317523) has disclosed a video image based processing system mounted on a vehicle for determination of unsafe driving patterns of the user’s vehicle relative to other vehicles.
Emura et al (US 2015/0103174) has disclosed a vehicle mounted image processing system and user display for extracting one or more moving objects from the video image data and displaying said objects to the user on said user display (abstract).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN J BLOOM whose telephone number is (571)272-9321.  The examiner can normally be reached on 9:30AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHAN J BLOOM/Examiner, Art Unit 2666                                                                                                                                                                                                        




/KIM Y VU/Supervisory Patent Examiner, Art Unit 2666